EXHIBIT 10.42

PROJECT AGREEMENT
(SALES OPERATIONS SERVICES for CLIENT SALES TEAMS)


This Project Agreement (this “Project Agreement”) is made as of January 1, 2016
(the “Effective Date”) by and between inVentiv Commercial Services, LLC with an
office located at 500 Atrium Drive, Somerset, NJ 08873 (“inVentiv”) and Omeros
Corporation, with an office located at 201 Elliott Avenue West, Seattle, WA
98119 (“Client”). Client and inVentiv may each be referred to herein as a
“Party” and collectively, the “Parties”.


RECITALS


A.    Client and inVentiv have entered into a Master Service Agreement dated as
of May 12, 2014 (the “MSA”) as well as a Project Agreement thereunder for
detailing and sales operations dated May 12, 2014 as amended by a first
amendment dated June 13, 2014 and second amendment dated August 19, 2014 (the
“Sales Detailing Project Agreement”), a Project Agreement thereunder for sales
operations services dated July 24, 2014 (the “Sales Operations Project
Agreement”), and a Project Agreement thereunder for medical sciences liaisons
operations services dated July 18, 2014 (the “MSL Project Agreement”).


B.    Client and inVentiv desire to terminate the Sales Detailing Project
Agreement, the Sales Operations Project Agreement, and the MSL Project Agreement
effective as of December 31, 2015 on the basis of terms set forth herein, and to
enter into this Project Agreement pursuant to which inVentiv shall provide
operations services commencing on the Effective Date as set forth more fully in
Exhibit A attached hereto.


C.    As part of the termination of the Sales Detailing Project Agreement,
Omeros and inVentiv acknowledge that a substantial portion of the specialty
sales representatives (“SSRs”) employed by inVentiv and assigned to Omeros under
the Sales Detailing Project Agreement will be “converted” to be employed by
Omeros, rather than inVentiv, as of the Effective Date, and that other SSRs will
not be employed by Omeros.


1. Interpretation and Construction


The Parties confirm that the MSA shall govern the relationship between the
Parties, and this Project Agreement shall be subject to the terms of the MSA.
Unless otherwise expressly set forth herein, in the event of a conflict or
inconsistency between the terms and conditions set forth in the MSA and the
terms and conditions set forth in this PA, the terms and conditions set forth in
the MSA shall take precedence, govern and control. Unless otherwise expressly
provided herein (including in any exhibits), capitalized terms used in this
Project Agreement have the meanings set forth in the Master Service Agreement.


2. The Services


A detailed description of the operations services to be provided under this
Project Agreement (the “Operations Services”) are set forth on Exhibit A
attached hereto and made a part hereof.






--------------------------------------------------------------------------------

EXHIBIT 10.42



3.     The Term


This Project Agreement shall be in effect as of the Effective Date and shall
remain in effect until the first (1st) anniversary of the Deployment Date (as
defined in Exhibit A), unless extended as provided herein (the “Term”). The
period from the Deployment Date until the day prior to the one (1) year
anniversary of the Deployment Date shall be referred to herein as “Year One”.
The Term may be extended for additional periods of one (1) year (each an
“Additional Term”) upon the mutual written agreement of the Parties not less
than ninety (90) days before the end of the Term or any Additional Term.


4.     Termination of this Project Agreement


(a)    Subject to Section 4(b) below, either Party may terminate this Project
Agreement in accordance with Section 12 of the MSA.


(b)    Notwithstanding Section 12(a)(v) of the MSA, Client may additionally and
without penalty terminate this Project Agreement in its sole discretion by
providing inVentiv with at least sixty (60) days' prior written notice.


5.     Fees for this Project Agreement


Set forth on Exhibit B are the costs and fees to be paid by Client to inVentiv
for the performance of the Operations Services under this Project Agreement.


6.     Termination of Other Project Agreements


A.Early Termination: The parties agree that the Sales Detailing Project
Agreement, the Sales Operations Project Agreement, and the MSL Project Agreement
shall each terminate effective as of December 31, 2015.


B.Early Termination Fees: In consideration for early termination of the Sales
Detailing Project Agreement, the Sales Operations Project Agreement, the MSL
Project Agreement, and in lieu of all other conversion fees, penalties and
payments set forth in the Project Agreements associated with the early
termination of the Sales Detailing Project Agreement, hiring by Omeros of SSRs,
removal of other SSRs from providing services to Omeros without replacement, and
amendment of the Sales Operations Project Agreement and MSL Project Agreement,
Omeros agrees to pay and inVentiv agrees to accept the following fees:


i)An “Early Conversion Penalty Fee” of $174,696, which shall be invoiced
following conversion on or after the Effective Date and payable within thirty
(30) days of Omeros’ receipt of the invoice.


ii)A “SSR Conversion Fee” of $2,000 per inVentiv SSR that is employed by Omeros
on the Effective Date, which shall be invoiced following conversion on or after
the Effective Date. The parties assume that




--------------------------------------------------------------------------------

EXHIBIT 10.42

Omeros will convert 26 inVentiv SSRs for an estimated total SSR Conversion Fees
of $52,000, such estimate to be adjusted based on actual hires.


iii)Any outstanding charges or credits associated with services provided and
costs incurred under the Sales Detailing Project Agreement, the Sales Operations
Project Agreement, and the MSL Project Agreement through December 31, 2015 will
remain owed and payable and settled in accordance with such Project Agreements,
provided that Omeros will process and provide incentive compensation payments
directly to the converted SSRs hired by Omeros for their performance during the
fourth quarter of 2015 based on sales results for the fourth quarter of 2015.
Omeros will also reimburse inVentiv on a pro-rata basis for fourth quarter 2015
performance-based incentive compensation owed and paid by inVentiv to SSRs that
had been assigned to Omeros, not hired by Omeros, and whose employment was
terminated by inVentiv November 6, 2015.


C.Separation for Non-Converted SSRs: For each inVentiv SSR not employed by
Omeros and whose employment was terminated by inVentiv November 6, 2015, Omeros
will also reimburse inVentiv for the cost of severance and health insurance for
such SSRs through November 30, 2015, estimated to total in aggregate $55,000 for
eight terminated SSRs, such estimate to be adjusted based on the actual number
of such SSRs and days of severance paid. Qualification for severance
reimbursement for terminated SSRs shall be dependent on the terminated SSRs not
being offered another position with inVentiv prior to the Effective Date.
inVentiv shall provide Omeros a report by December 15, 2015 detailing the
terminated SSRs and the cost of severance paid and shall invoice Omeros for such
severance amounts paid, which invoice shall be paid by Omeros within thirty (30)
days of receipt.


D.Purchase of Technology Hardware: Omeros agrees to purchase and inVentiv agrees
to sell the following technology hardware used as of December 31, 2015 by
inVentiv’s SSRs currently or previously assigned to Omeros, for the total sum of
$17,638, which amount shall be paid by Omeros within thirty (30) days of receipt
of the equipment and a corresponding invoice: 45 iPad Air 32GB; 44 Lenovo T440p
laptops, associated printers, and all peripherals; and 45 VZW devices. inVentiv
shall transfer to Omeros all warranties applicable to the purchased technology
hardware and Omeros shall upon request certify removal of inVentiv licensed
software.


7.    Integration


This Project Agreement and the MSA set forth the parties entire understanding of
the subject matter set forth herein and supersedes all prior related written
agreements between the parties, including the letter of intent between the
parties executed November 5, 2015.


WHEREFORE, the parties hereto have caused this Project Agreement to be executed
by their duly authorized representatives on the day and year first above
written.




--------------------------------------------------------------------------------

EXHIBIT 10.42

OMEROS CORPORATION
INVENTIV COMMERCIAL SERVICES, LLC
By: /s/ Gregory A. Demopulos        
By:     /s/ Theodore Wong        
Name: Gregory A. Demopulos, M.D.
Name:     Theodore Wong
Title: Chairman & CEO
Title:     VP & CFO
Date: December 10, 2015
Date:     Dec 23, 2015







--------------------------------------------------------------------------------

EXHIBIT 10.42



EXHIBIT A
THE SALES OPERATIONS SERVICES FOR CLIENT SALES TEAMS


1.0     Executive Summary




This Exhibit A describes the work required for the initial implementation and
ongoing operation of the Sales Operations Services to support the Client's Sales
Management Team and Home Office employees (collectively, “Client Employees”) for
product OMIDRIA® (phenylephrine and ketorolac injection) 1% / 0.3%. For purposes
of this Project Agreement, the Deployment Date shall mean on or about January 1,
2016.


Any changes to the assumptions, deliverables, or scope of work described in this
document or any new work requests will follow Section 4.0, the Change Control
Process of this document.




2.0     Scope of Services


This Exhibit A defines the work related to the following service areas for the
initial implementation and the operation of the Sales Operations Services within
the following areas:


•    Project Management
•    Customer Relationship Management (CRM)
•    Veeva Network
•    Field Support Services
•    Sales & Technology Training Services






3.0     Scope of Work Definition


3.1 Project Management


inVentiv has developed a project implementation methodology based upon industry
best practices into the most efficient process and method for conducting and
managing projects.


The inVentiv project team will include this engagement in their ongoing support
of the Omeros Sales implementation:


•    Provide a practical approach to project planning, execution and service
delivery
•    Maintain discipline and structure without constraining the project efforts
•    Frame the project within the strategies of the clients business
requirements




inVentiv will hereby extend its fully integrated project management approach for
the implementation of the Sales Support Services referred to as the “Project”.
This Project will be managed by the assigned project manager (“Project Manager”)
and include ongoing tracking and monitoring of project activities, timelines,
and deliverables associated with the Omeros sales implementation. After the
implementation period is over and field users are deployed, the




--------------------------------------------------------------------------------

EXHIBIT 10.42

operational support of the client will be provided by the dedicated share of an
Operations Manager with support provided as needed by the Project Manager.
Initially the share of the Operations Manager shall be 25%, and the parties
agree to re-evaluate and adjust this after sixty (60) days from the Effective
Date.


3.2 Customer Relationship Management (“CRM”)


inVentiv will provide licenses for Omeros’ field sales, medical affairs,
national account, and sales management personnel (collectively “Field Users”)
and for Omeros’ home office personnel (“Home Office Users”) to utilize the
Omeros CRM solution developed as part of the existing inVentiv CRM service
offering provided to support the Omeros inVentiv Implementation. inVentiv will
utilize Veeva CRM software, an industry leader in providing cloud-based CRM
applications to the Life Sciences industry. The CRM Services include those
supported within the inVentiv


Health General Development Org or GDO, including:


•    Customer Management across Account Profiles (Individuals & Organizations)
•    Call Recording, Reporting, and loading of Call Plans
•    Closed-Loop Marketing (“CLM”); loading and presentation of digital media as
part of integrated call record
•    Medical Inquiry Request Form (“MIRF'') including physician signature
capture
•    Field Coaching configuration
•    Reports & Dashboards based on industry best practices to enhance field and
field management performance (online only)
•    iPad/Online Platform options including on-line/home office PC, Field Tablet
PC, and iPad to support mobility needs and improved customer interaction


3.3 Veeva Network & Open Data Access/Ongoing Validation


inVentiv, in partnership with Veeva, will provide Client a unique end-to-end
commercial operations platform coupled with timely and accurate customer data.
The access to Veeva open network will fix existing data issues (de-duplication
and then remove dead, moved, retired targets) and will augment the current data
set with missing identifiers or other information. The platform provides the
following uses:
•Licensed Client Field and Home Office users have access to entire customer
universe (HCPs, HCOs, Affiliations)
•Data Change Requests can be submitted by field users – will reduce routine
action request processing activity
•Timely and accurate data available to all users
•iTargeting & alignment team will have access to a rich data source to identify
an initial target universe


inVentiv services will include a user license for the Veeva Network application
and Open Data Services based on a per user per month fee, assuming the same user
count as the CRM field user purchase.  




--------------------------------------------------------------------------------

EXHIBIT 10.42

3.4 Field Support Services


Help Desk:


The inVentiv Field Service Desk supports inVentiv Systems and Operational
processes, to ensure field user readiness and performance.


•    Field Support Service Desk hours are Monday through Friday, 8am-10pm,
Eastern Time
•    Standard inVentiv metrics and KPIs for call and ticket resolution
•    Field Support can be reached via telephone or via email
•    Knowledge Base will be supplied for Service desk based on client business
rules and system configuration
•    Standard Monthly reporting will be provided along with Post-Rollout daily
monitoring reporting for 2 weeks following each field deployment


4.0 Change Control Process


Throughout the development of a business solution, additional knowledge is
gained and situations and underlying assumptions change. A key component of the
project management process is to identify the changes and make informed
decisions, especially with regard to functionality, schedule and cost.


The change control process enables inVentiv and its customer to maintain a
shared vision for the project. The objectives of change control are to:


•    Assess the impact of scope changes on project schedules, resources and
pricing
•    Provide a formal vehicle for approval to proceed with any changes to this
Statement of
Work
•    Provide a project audit record of all material changes to the original
Statement of Work


If requirements arise that are outside the scope of this proposal, a Change of
Scope document will be submitted for client approval following the below
process:


1. Client requests additional requirements for new functionality or deliverables
outside the scope of work identified.
2. inVentiv reviews change, meets with client and internal team members to
understand and scope client expectations regarding business need, timelines, and
other deliverable expectations.
3. inVentiv provides Change of Scope document which outlines work effort,
timeline and pricing impacts of the change. Pricing will be determined based on
standard rates provided below.
4. Client accepts proposal and signs Change of Scope document which authorizes
work to begin on the change request.






--------------------------------------------------------------------------------

EXHIBIT 10.42

Standard Pricing Table for changes of scope approved by Omeros:


Role
Price/HR
Software Development
$250
Data Management
$250
Alignment/Call Planning
$250
Testing
$150
Project Management
$150
Training (Content/Delivery)
$150
Hardware/Help Desk
$150







--------------------------------------------------------------------------------

EXHIBIT 10.42







EXHIBIT B
COMPENSATION- FIXED FEES, VARIABLE FEES AND PASS-THROUGH COSTS
I.    FIXED FEES
Fixed Monthly Fee


Commencing thirty (30) days prior to the Effective Date, inVentiv shall invoice
Omeros (“Client”) for the following Fixed Monthly Fees.


Position


Year 1
Fixed Monthly Fee
Ongoing Field Operations Support - Monthly Fee for Veeva sales management
database
$15,449
Ongoing Field Operations Support – Monthly fee for 25% share of an Operations
Manager*
$4,187
Per Field User
(Assume 55**)
$277
Per Home Office User
(Assume 5**)
$237



* Initially the share of the Operations Manager shall be 25%, and the parties
agree to re-evaluate and adjust this share and the corresponding fee after sixty
(60) days from the Effective Date.
** To be adjusted based on actual users and corresponding licenses.


II.     PASS-THROUGH COSTS


In addition to the Fixed Fees, certain expenses will be charged to Client on a
pass­
through basis. These expenses will be billed to Client at actual cost.
·Pass-through costs include:


•    All travel related expenses (transportation, lodging, meals, etc.) if
approved in advance

by Client
•    Printing, postage and office supplies
•    Data purchases
•    Other expenses which have been approved by Client


III.     INVOICES; BILLING TERMS


Commencing thirty (30) days prior to the Deployment Date, Client will be billed
monthly the amounts stated above as the Fixed Monthly Fees (per user type times
the number of each user type plus the Ongoing Field Operations Support Monthly
Fee). Pass-through Costs will be billed to Client at actual cost as incurred by
inVentiv.


Each monthly invoice shall be submitted thirty (30) days prior to the start of a
month in which Operations Services are to be provided and payment on invoices
shall be due the later of the first day of that month in which the Operations
Services are provided or thirty (30) days following Client’s receipt of each




--------------------------------------------------------------------------------

EXHIBIT 10.42

applicable invoice from inVentiv. If an invoice is not paid when due, inVentiv
reserves the right to impose a finance charge of 1% monthly, applied to the
outstanding balance due.


